DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is a first action on the merits.  Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 November 2020, 08 December 2020, 14 December 2020, and 25 May 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,167,386 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claim 1, Claim 1 of the ‘386 patent recites a film comprising a (meth)acrylic polymer and polyvinyl acetal resin having the same formula as claimed.  Claim 7 specifies that the film includes polar monomers.  Claim 1 also specifies that the film has a single Tg within the specified range of 30-60 °C.  Claim 23 further specifies that the film has a gel content of at least 20%.
Regarding claims 2 and 3, claim 2 of the ‘386 patent recites these limitations.
Regarding claim 4, claim 3 of the ‘386 patent recites this limitation.
Regarding claims 5-10, claims 5-10 of the ‘386 patent recite these limitations, respectively.
Regarding claims 11-17, claims 12-18 of the ‘386 patent recite these limitations, respectively.
Regarding claim 18, claims 19 and 20 of the ‘386 patent recite these limitations.
Regarding claim 19, claim 21 of the ‘386 patent recites this limitation.
Regarding claim 20, claim 24 of the ‘386 patent recites this limitation.
Claims 1-4, 7, 8, 13, and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,344,188 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claim 1, Claim 1 of the ‘188 patent recites a film comprising a (meth)acrylic polymer and polyvinyl acetal resin having the same formula as claimed.  Claim 18 specifies that the film includes polar monomers.  Claim 13 specifies that the film has a Tg of at least 30 °C and claim 20 specifies that the film composition has a single phase.  Claim 14 further specifies that the film has a gel content of at least 20%.
Regarding claims 2-4, claims 16-17 of the ‘188 patent recite these limitations.

Regarding claims 7 and 8, claim 18 of the ‘188 patent recites these limitations.
Regarding claim 13, claim 19 of the ‘188 patent recites this limitation.
Regarding claim 18, claims 4 and 5 of the ‘188 patent recite these limitations.

Claims 1-13, 15-18, and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,870,750 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claim 1, Claim 1 of the ‘750 patent recites a film comprising a (meth)acrylic polymer and polyvinyl acetal resin having the same formula as claimed.  Claim 6 specifies that the film includes acid-functional, hydroxy-functional, or nitrogen-containing monomers which are polar monomers.  Claim 1 also specifies that the film has a single Tg within the specified range of 30-60 °C.  Claim 18 further specifies that the film has a gel content of at least 20%.
Regarding claim 2, claim 1 of the ‘750 patent recites this limitation.
Regarding claims 3-7, claims 2-6 of the ‘750 patent recite these limitations, respectively.
Regarding claim 8, claim 6 of the ‘750 patent recites this limitation.
Regarding claims 9, 10, 11, 12, 13, 15, 16, and 17, claims 7, 8, 10, 11, 12, 13, 14, and 15 of the ‘750 patent recite these limitations, respectively.
Regarding claim 18, claims 16 and 17 of the ‘750 patent recite these limitations.
Regarding claim 20, claim 19 of the ‘750 patent recites this limitation.

Claims 1, 4, 7, 8, and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,167,523 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claim 1, Claim 1 of the ‘523 patent recites a film comprising a (meth)acrylic polymer and polyvinyl acetal resin having the same formula as claimed.  Claim 1 also specifies that the film includes polar monomers and that the film has a single Tg within the range of 20-60 °C, which overlaps the claimed range.  Claim 17 further specifies that the film has a gel content such that the film is not a thermoplastic.  The specification at col. 18, lines 8-18 teaches that the gel content is at least 20%.
Regarding claim 4, claim 1 of the ‘523 patent recites this limitation.
Regarding claim 7, claim 1 of the ‘523 patent recites this limitation.
Regarding claim 8, claim 18 of the ‘523 patent recites this limitation.
Regarding claim 18, claims 1 and 2 of the ‘523 patent recite this limitation, in which the claimed film is part of a multilayer film.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 12, the reference to “the polyacetal resin“ lacks sufficient antecedent basis as no such resin is referred to in claim 1, upon which this claim depends.  The Examiner suggests amending the claim to refer to “the polyvinyl acetal resin” which provides proper antecedent basis for this term.  See MPEP § 2173.05(e).
Regarding claim 15, the claim refers to “the film composition” rather than “the film”.  No antecedent basis has been established for the phrase “the film composition”.



Prior Art of Record
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Miyakama (WO 2014/050746 A1), of record, discloses a binder containing polyvinyl butyral and a poly(meth)acrylic compound, but describes multiple glass transition temperatures such that the average of these temperatures is within the specified range.  This is not a single glass transition temperature as claimed.
Miyake (U.S. Pub. 2004/0260020), of record, describes a polyvinyl acetal resin which has a single glass transition temperature, but the Tg is not specified in the reference.  See p. 14, [0163].  No acrylic comonomer is described in the single Tg example.
Non-patent literature Tripathy et al., Novel Poly(butylene terephthalate)/Poly(vinyl butyral) Blends Prepared by in situ Polymerization of Cyclic Poly(butylene terephthalate) Oligomers, Polymer Vol. 44, pp. 1835-42 (2003), of record, describes the title polymer blend which has a single glass transition temperature, however no acrylic component is described.
Conclusion
	All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571) 270-5592.  The examiner can normally be reached on Monday through Friday from 9:00am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/Scott R. Walshon/           Primary Examiner, Art Unit 1759